Exhibit FOR IMMEDIATE RELEASE Contact: Shaun P. Williams Chief Financial Officer Omni Financial Services, Inc. 678-244-6335 OMNI FINANCIAL SERVICES, INC. ELECTS TO DEFER INTEREST PAYMENTS ON SUBORDINATED DEBT ATLANTA—June 13, 2008 Omni Financial Services, Inc. (NASDAQ: OFSI) (the “Company”), the bank holding company for Omni National Bank, today reported that it has elected to defer interest payments due on its trust preferred junior subordinated debt (Omni Statutory Trust II, III, and IV) for an initial period of up to 4 quarters and has provided such notice to the respective trustees (U.S. Bank Trust for Omni Statutory Trust II and Wilmington Trust Company for Omni Statutory Trusts III and IV). The Company has the ability under the trust indentures to defer interest payments for up to 20 quarters, or through June 2013, with a continuation of on-going, appropriate notice to the respective trustees. During the period that the interest deferrals have been elected, among other restrictions, the Company is precluded from paying dividends on its outstanding common stock or on preferred stock or debt that may be junior to the above-noted issues of junior subordinated debt and from repurchasing shares of common stock.
